DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 17/238,269 is filed on 4/23/2021 and claims no foreign or domestic priority.
Current Status
This is a first office action based on the merits, wherein claims 1-23 are pending and ready for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 10- 19 and 21-23, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 6,803,678 B2 Gottlieb et al, hereinafter referenced as Gottlieb.
As to independent claim 1, Gottlieb teaches “A battery monitoring device comprising: a housing configured to be attached to a battery;” ([abstract] discloses A UPS “uninterrupted power supply” includes multiple battery housings, wherein such batteries are monitored. See col 2 lines 55-65 “Battery monitors are packaged inside the housing of each battery pack.”)
“at least one memory element included in the housing, the at least one memory element being configured to store data corresponding to the battery;” (col 2 lines 55-65, wherein the monitors are inside the housing and monitor the battery pack voltage, charging, discharging, current information and other related parameters. Moreover, “Processors on the monitors” reads on “memory element included in the house”, since it is inherent that every processor includes a memory. See fig 8 and col 3 lines 40-45, and fig 3.)
“and a device controller included in the housing, the device controller being coupled to the at least one memory element and configured to communicate over a first communication interface with an external controller.” (fig 3 shows the monitor processor which reads on “device controller” which controls and communicates commands with the other controller/ processor of fig 1 item 5 which includes two processors main and auxiliary 36 and 37, wherein item 5 CPU reads on “external controller”. Moreover, col 2 lines 5-7 “it is an object to enable a UPS system processor to communicate with a monitor associated with each battery…” the communication techniques read on “interface” see col 3 lines 49 – col 4 lines 1-45. Also see col 6 lines 40-48. See col 2 lines 55-65 “Battery monitors are packaged inside the housing of each battery pack. Processors on the monitors receive battery pack voltage and charging and discharging current information”….. “The voltage and current information along with ambient temperature information are processed by the monitor processor and an information packet is transmitted to the UPS processor.”)

As to independent claim 8, Gottlieb teaches “A battery monitoring system comprising: a battery monitoring device including a housing configured to be attached to a battery,” ([abstract] discloses A UPS “uninterrupted power supply” includes multiple battery housings, wherein such batteries are monitored. See col 2 lines 55-65 “Battery monitors are packaged inside the housing of each battery pack.”)
“at least one memory element configured to store data corresponding to the battery,” (col 2 lines 55-65, wherein the monitors are inside the housing and monitor the battery pack voltage, charging, discharging, current information and other related parameters. Moreover, “Processors on the monitors” reads on “memory element included in the house”, since it is inherent that every processor includes a memory. See fig 8 and col 3 lines 40-45, and fig 3.)
“and a first controller coupled to the at least one memory element, the at least one memory element and the first controller being included in the housing; and a second controller configured to communicate over a first communication interface with the first controller of the battery monitoring device and communicate over a second communication interface with a server to provide information corresponding to the battery.” (fig 3 shows the monitor processor which reads on “first controller” which controls and communicates commands with the other controller/ processor of fig 1 item 5 which includes two processors main and auxiliary 36 and 37, wherein item 5 CPU reads on “second controller”. Moreover, col 2 “it is an object to enable a UPS system processor to communicate with a monitor associated with each battery…” the  communication techniques read on “interface” see col 3 lines 49 – col 4 lines 1-45. Also see col 6 lines 40-48. Moreover, col 5 lines 49-54, the system is “particularly suited for loads such as personal computers, servers, and minicomputers…. all computer network software”. Also see col 5 lines 28-35 “interrogation by remotely located computer over a local and/or wide area network”, wherein remotely located computer reads on “server”. Also see col 2 lines 1-4. See col 2 lines 55-65 “Battery monitors are packaged inside the housing of each battery pack. Processors on the monitors receive battery pack voltage and charging and discharging current information”….. “The voltage and current information along with ambient temperature information are processed by the monitor processor and an information packet is transmitted to the UPS processor.”) 

As to independent claim 17, Gottlieb teaches “A non-transitory computer-readable medium storing thereon sequences of computer-executable instructions for controlling a battery monitoring device including a housing configured to be attached to a battery and at least one memory element configured to store data corresponding to the battery,” ([abstract] discloses A UPS “uninterrupted power supply” includes multiple battery housings, wherein such batteries are monitored. See col 2 lines 55-65 “Battery monitors are packaged inside the housing of each battery pack.” Moreover, col 2 lines 5-7 wherein “computer system administering UPS” reads on “A non-transitory computer-readable medium storing thereon sequences of computer-executable instructions”, also see col 11, lines 20-34 “which is a schematic diagram of the function performed by the processor 64 under the control of its stored control program”.)
“the sequences of computer-executable instructions including instructions that instruct at least one processor to: access first data corresponding to the battery stored in a first portion of the at least one memory element of the battery monitoring device;” (col 2 lines 55-65, wherein the monitors are inside the housing and monitor the battery pack voltage, charging, discharging, current information and other related parameters, wherein such parameters related to battery reads on “first data”. Moreover, “Processors on the monitors” reads on “memory element included in the house”, since it is inherent that every processor includes a memory. See fig 8 and col 3 lines 40-45, and fig 3.)
“transmit the first data to an external controller included in an external system;” (fig 3 shows the monitor processor controls and communicates commands and battery data to the other controller/ processor of fig 1 item 5 which includes two processors main and auxiliary 36 and 37, wherein item 5 CPU reads on “external controller”. Moreover, col 2 lines “it is an object to enable a UPS system processor to communicate with a monitor associated with each battery…” the communication techniques read on “interface” see col 3 lines 49 – col 4 lines 1-45. Also see col 6 lines 40-48. See col 2 lines 55-65 “Battery monitors are packaged inside the housing of each battery pack. Processors on the monitors receive battery pack voltage and charging and discharging current information”….. “The voltage and current information along with ambient temperature information are processed by the monitor processor and an information packet is transmitted to the UPS processor.”)
 “receive second data corresponding to at least one of performance of the battery and operation of the external system; and store the second data in a second portion of the at least one memory element of the battery monitoring device.” (col 2 lines 5-7, “it is an object to enable a UPS system processor to communicate with a monitor associated with each battery…” the communication between the processors on monitors 64 of fig 1 and 3 and the CPU of the UPS processor of fig 1, item 5 (36 and 37),  is cited in col 3 lines 49 – col 4 lines 1-60 “Software control programs in UPS cpu 5 and in each 55 monitor processor 64 (see FIG. 3), discussed later in connection with FIGS. 4, 5, 6 and 7, make use of the communication paths established between cpu 5 and monitors 8a, b and c”. Also see col 6 lines 40-48. Moreover, col 5 lines 5-36 “The battery data stored at the UPS cpu 5 is also accessible”; “the moment the AC line source is restored to acceptable levels, the UPS system reconnects the AC source.”, see col 8 lines 10-17 “store and retrieve data relating to battery”. See col 2 lines 55-65 “Battery monitors are packaged inside the housing of each battery pack. Processors on the monitors receive battery pack voltage and charging and discharging current information”….. “The voltage and current information along with ambient temperature information are processed by the monitor processor and an information packet is transmitted to the UPS processor.”)

As to claim 3, Gottlieb teaches “wherein the battery monitoring device is one of a plurality of battery monitoring devices attached to a plurality of batteries.” ([abstract] “A UPS system for providing back-up power to a load includes: a power input; multiple batteries; multiple battery housings, each containing one of the batteries, the batteries being coupled in parallel; multiple battery-monitor processors, each monitor being disposed in a respective one of the battery housings and coupled to the corresponding battery”.)

As to claim 4, Gottlieb teaches “wherein the battery is coupled to an Uninterruptible Power Supply (UPS) and the external controller is included in the UPS.” (fig 1 and fig 3 and [abstract] the UPS includes the external controller item 5 which includes main processor 36 and auxiliary 37. See claim 16.)

As to claim 5, Gottlieb teaches “wherein a first portion of the at least one memory element includes first data corresponding to the battery and a second portion of the at least one memory element includes second data corresponding to at least one of performance of the battery and operation of the UPS.” (fig 3 and col 2 lines 55-65, wherein the processors monitors monitor the battery pack voltage, charging, discharging, current information and other related parameters, which reads on “first data corresponding to battery”. Moreover, col 11 lines 20-56 “A primary task of the control program is to compile a packet of data for transmission to the UPS cpu 5 and to turn on the LED 50 when the battery associated with monitor 8a requires service”, reads on “performance of the battery and operation of the UPS”, also see col 13 lines 12-19 and col 14 lines 29- col 15 lines 1-25.)

As to claim 6, Gottlieb teaches “wherein the device controller is configured to: provide the first data to the external controller; and receive the second data from the external controller and/or provide the second data to the external controller.” (col 2 lines 55- col 3 lines 1-10, “The UPS processor issues commands to the monitors which regenerate the commands and send them along to the other monitor. Simultaneously with the receipt of the UPS command, the monitors send battery pack information back to the UPS processor. Commands are transmitted to the monitors until the UPS processor detects that it is no longer receiving information back.”)

As to claim 7, Gottlieb teaches “wherein at least one of the first data and the second data provides an indication to replace the battery.” (col 5 lines 14-27 “this invention increases the reliability of the power support function of the UPS system 1 for load 11. It does so by determining whether one or more of the battery packs 7a, b or c require service, e.g. replacement”. Moreover, claim 26 “an indication that the battery should be replaced”. See col 6 lines 49-55.)

As to claim 10, Gottlieb teaches “wherein the second controller is configured to communicate over the second communication interface with a management application hosted on the server.” (col 3 lines 1-9 “The UPS processor gathers the information and provides it to an LCD display upon user request entered with a three key keypad or upon the request of a system administrator from a supervisor computer over a local area network or other communication resource.” Moreover, col 5 lines 28-35 “The battery data stored at the UPS cpu 5 is also accessible for interrogation by a remotely located computer over a local and/or wide area network ("LAN" or "WAN")”, also see col 2 lines 1-7. See the rejection of claim 7.)

As to claim 11, Gottlieb teaches “wherein the second controller is included in an Uninterruptible Power Supply (UPS) coupled to the battery and the second controller is further configured to receive instructions for operating the UPS from the management application.” (fig 1 and fig 3 and [abstract] the UPS includes the external/second controller item 5 which includes main processor 36 and auxiliary 37. See claim 16. The administration operation is disclosed in col 2 lines 1-7 and col 3 lines 1-9 which reads on management.)

As to claim 12, the claim recites analogous limitations to claim 7 and is therefore rejected under the same premise.

As to claim 13, the claim recites analogous limitations to claim 5 and is therefore rejected under the same premise.

As to claim 14, Gottlieb teaches “wherein the instructions for operating the UPS provided by the management application are based on at least one of the first and second data.” (col 5 lines 14-27 “this invention increases the reliability of the power support function of the UPS system 1 for load 11. It does so by determining whether one or more of the battery packs 7a, b or c require service, e.g. replacement”. Moreover, claim 26 “an indication that the battery should be replaced”. See col 6 lines 49-55. Also see the rejection of claim 10 above.)

As to claim 15, the claim recites analogous limitations to claim 6 and is therefore rejected under the same premise.

As to claim16, Gottlieb teaches “wherein the second controller is configured to provide at least one of the first data and the second data to the management application.” (col 5 lines 14-27 “this invention increases the reliability of the power support function of the UPS system 1 for load 11. It does so by determining whether one or more of the battery packs 7a, b or c require service, e.g. replacement”. Moreover, claim 26 “an indication that the battery should be replaced”. See col 6 lines 49-55. Also see the rejection of claims 10 and 14 above.)

As to claim 18, Gottlieb teaches “wherein the external system is an Uninterruptible Power Supply (UPS) and the battery is coupled to the UPS.” (col 5 lines 28-32 “The monitors are coupled to each other and to the UPS cpu in a manner permitting battery information to be passed to the UPS CPU 5” and col 7 lines 1-5 “The monitor of FIG. 3 is described using the reference numbers associated with monitor 8a, the first monitor in the daisy chain. Monitor 8a is coupled to UPS cpu 5 (more specifically, to CPU 37) via CLK command line 14a and data line 15a (see FIG. 1)”)

As to claim 19, Gottlieb teaches “wherein transmitting the first data to the external controller includes transmitting the first data over a first communication interface and receiving the second data over the first communication interface.” col 2 lines 5-7“it is an object to enable a UPS system processor to communicate with a monitor associated with each battery…” the communication techniques read on “interface” see col 3 lines 49 – col 4 lines 1-45. Also see col 6 lines 40-48. See col 2 lines 55-65 “Battery monitors are packaged inside the housing of each battery pack. Processors on the monitors receive battery pack voltage and charging and discharging current information”….. “The voltage and current information along with ambient temperature information are processed by the monitor processor and an information packet is transmitted to the UPS processor.” Moreover, see figs 1-3. Moreover, col 5 lines 28-32 “The monitors are coupled to each other and to the UPS cpu in a manner permitting battery information to be passed to the UPS CPU 5” and col 7 lines 1-5 “The monitor of FIG. 3 is described using the reference numbers associated with monitor 8a, the first monitor in the daisy chain. Monitor 8a is coupled to UPS cpu 5 (more specifically, to CPU 37) via CLK command line 14a and data line 15a (see FIG. 1)”)

As to claim 21, Gottlieb teaches “wherein the sequences of computer-executable instructions include instructions that instruct at least one processor to: transmit at least one of the first data and the second data over a second communication interface to a management application.” (col 3 lines 1-9 “The UPS processor gathers the information and provides it to an LCD display upon user request entered with a three key keypad or upon the request of a system administrator from a supervisor computer over a local area network or other communication resource.” Moreover, col 5 lines 28-35 “The battery data stored at the UPS cpu 5 is also accessible for interrogation by a remotely located computer over a local and/or wide area network ("LAN" or "WAN")”, also see col 2 lines 1-7. See the rejection of claim 7.)

As to claim 22, the claim recites analogous limitations to claim 11 above, and is therefore rejected under the same premise.

As to claim 23, the claim recites analogous limitations to claim 7 above, and is therefore rejected under the same premise.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb in view of US 11,349,333 B1 Totani et al, hereinafter referenced as Totani.
As to claim 2, Gottlieb teaches “wherein the first communication interface is a wireless communication interface.” (col 2, col 5 lines 28-35 wherein the communication between CPU 5 and processors monitors 64 is disclosed, and wherein such communication could be remote/ i.e. wireless via “LAN” or “WAN”.)
One of ordinary skill in the art would acknowledge that the connection between the first and second controller could be wired or wireless, especially when considering the remote connection of col 2 lines 1-4 “Still another object of the invention is to communicate battery information collected at a battery to a remotely located digital processor such as the processor used in the power control circuit of a UPS system”. However, if the examiner explanation regarding the wireless aspect to be challenged by the applicant, the examiner provides the following rejection in order to ensure a compact prosecution.
Totani teaches “wherein the first communication interface is a wireless communication interface.”  (Col 7 lines 4-13 “The communication engine 400 may enable communication between different computing systems over various network and direct communication means including wired and wireless communication means.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication between the controllers of Totani to the communication between the controllers of Gottlieb (if it has not already been implemented) wherein such communication is well-known in the art, and alternatively applicable and would provide the expected results (Totani col 7 lines 4-13.) One of ordinary skill in the art would appreciate implementing a well-known communication applied within the same field of endeavor in order to attain the desired outcome, and yet provide simple less wiring, and more spatially compact device (KSR).

As to claim 9 recites analogous limitations to claim 2, and is therefore rejected under the same premise.

As to claim 20, the claim recites limitations to claim 2, and is therefore rejected under the same premise.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2005/0162019 A1, Masciarelli et al, is drawn to methods and apparatus for providing uninterruptable power.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448. The examiner can normally be reached Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2857



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        12/1/2022